DETAILED ACTION
	This is a final rejection in response to amendment filed 6/14/21. Claims 1-10, 12-25 and 27-29 are currently pending.
Response to Arguments
Applicant’s amendments with respect to claim(s) 1, 13, 20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally new added claims 27 and 28 have been addressed as stated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-10, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0215700) in view of Ali et al. (US 8602156) and further in view of Lin et al. (US 20180218723).
	Regarding independent claim 1, Yu teaches an acoustic liner for a gas turbine engine [0002], comprising: 

Ali teaches it was known to have the slot centerlines being sloped at oblique angles to the central axis (see figures 3-6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yu to have slots angled with the axis of the engine (resulting in oblique angles in the slots on the radially inner face of the face sheet) as taught by Ali. Ali teaches angling the slots in such a manner to improve noise attenuation (col. 4, ll. 28-44).
Yu further teaches a gas turbine engine, comprising: a fan 102 rotatable about a central engine axis; a fan case 100 surrounding the fan, the fan case including an acoustic liner.
Yu in view of Ali as combined is silent to the face sheet varies in hardness.
Lin teaches fabricating an acoustic liner (118 of Fig 1-2; para [0042]-[0043]) including a face sheet (202; Fig 2; [0043]) by additive manufacturing (para [0043]), and forming the acoustic liner 118 of various materials [0045], each having inherently various harnesses [0045].
It would have been obvious to one having ordinary skill in the art that the acoustic liner of Yu in view of Ali could have been modified as claimed in order to produce desired acoustic effects at various locations along the acoustic liner as desired or necessary to fit the applications of a particular purpose.
Regarding dependent claim 2, Yu in view of Ali and further in view of Lin teaches the invention as claimed and discussed above.  Yu further teaches wherein each said elongated slot defines a slot length (L) and a slot width (W), and a ratio of L to W is from 2 to 10 [0030].
Regarding dependent claim 3 Yu in view of Ali and further in view of Lin teaches the invention as claimed and discussed above.  Yu further teaches wherein the elongated slots are arranged in multiple circumferential rows (see figure 4).
dependent claim 5, Yu in view of Ali and further in view of Lin teaches the invention as claimed and discussed above.  Yu further teaches wherein the elongated slots are linear (see figures 4 and 5).
Regarding dependent claim 6, Yu in view of Ali and further in view of Lin teaches the invention as claimed and discussed above.  Yu further teaches wherein the elongated slots are parallel to each other (see figure 4).
Regarding dependent claim 7, Yu in view of Ali and further in view of Lin teaches the invention as claimed and discussed above.  Ali  further teaches wherein the oblique angles are from 37 to 65 (see figure 3).
	Regarding dependent claim 9, Yu in view of Ali and further in view of Lin teaches the invention as claimed and discussed above.  Yu further teaches wherein each said elongated slot defines a slot width (W), said face sheet defines a thickness (T) [0025], said width (W) is from 0.005 to 0.07 inches [0030]3, and said thickness (T) is from 0.02 to 0.1 inches.
Regarding dependent claim 10, Yu in view of Ali and further in view of Lin teaches the invention as claimed and discussed above.  Yu as modified fails to teach wherein said elongated slots are arranged in adjacent slot patterns, each said elongated slot defines a slot width (W), each one of said adjacent slot patterns defines a mininum pattern-to-pattern gap (G), and a ratio of said pattern- to-pattern gap (G) to said slot width (W) is 2 or greater.  
However, Yu teaches the acoustic panel can attenuate sound waves at certain frequencies based on percent open area [0025-0027].  
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding dependent claim 12, Yu in view of Ali and further in view of Lin teaches the invention as claimed and discussed above.  Yu as modified further teaches where the elongated slots are aligned with cells of the cellular structure (see figure 2).
Regarding dependent claim 27, Yu in view of Ali teaches claim 13 as discussed below.
Yu in view of Ali as combined is silent to the face sheet varies in hardness.
Lin teaches fabricating an acoustic liner (118 of Fig 1-2; para [0042]-[0043]) including a face sheet (202; Fig 2; [0043]) by additive manufacturing (para [0043]), and forming the acoustic liner 118 of various materials [0045], each having inherently various harnesses [0045].
It would have been obvious to one having ordinary skill in the art that the acoustic liner of Yu in view of Ali could have been modified as claimed in order to produce desired acoustic effects at various locations along the acoustic liner as desired or necessary to fit the applications of a particular purpose.
Regarding dependent claim 29, Yu in view of Ali and further in view of Lin teaches the invention as claimed and discussed above.  Yu as modified further teaches wherein each of the elongated slots defines a slot thickness, a slot width, and a slot length, the slot length is greater than each of the slot thickness and the slot width, and the centerlines are taken along the slot lengths. These are inherent for slots.

Claim 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Ali and Lin and further in view of Follet et al. (US 2018/0029719).
Regarding dependent claim 4, Yu in view of Ali and further in view of Lin teaches the invention as claimed and discussed above.  Yu further teaches wherein each said elongated slot defines a slot width (W), but does not explicitly teach the elongated slots define a slot-to-slot spacing (S), and a ratio of S to W is from 2 to 10. Although Yu as modified does not explicitly teach an S to W ratio as claimed, 
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the ratio of S to W is from 2 to 10 because the amount of air moving through the resonator would be based on the size and space of the panel and slots were recognized as a result-effective variable achieving a particular level of noise attenuation and it would have been a matter of routine experimentation to determine the optimum or workable ranges of ratio of S to W.
Regarding dependent claim 8, Yu in view of Ali and further in view of Lin teaches the invention as claimed and discussed above.  Yu further teaches wherein each said elongated slot defines a slot length (L) and a slot width (W), and a ratio of L to W is from 2 to 10 [0030] and wherein the elongated slots are arranged in multiple circumferential rows (see figure 4). Yu further teaches wherein each said elongated slot defines a slot width (W), but does not explicitly teach the elongated slots define a slot-to-slot spacing (S), and a ratio of S to W is from 2 to 10. Although Yu as modified does not explicitly teach an S to W ratio as claimed, Follet shows what appears to be a ratio that meets the claimed ratio.  As can be seen in figures 2 and 5 the slots of Follet shows S:W that is appears to be between 2 and 10.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the ratio of S to W is from 2 to 10 because the amount of air moving through the resonator would be based on the size and space of the panel and slots were recognized as a result-effective variable achieving a particular level of noise attenuation and it would have been a matter of routine experimentation to determine the optimum or workable ranges of ratio of S to W.

Claims 13-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Ali.
	Regarding independent claim 13, Yu teaches a gas turbine engine comprising:
a fan 102 rotatable about a central engine axis;
a fan case 100 surrounding the fan, the fan case including an acoustic liner having one or more acoustic panels 410, the one or more acoustic panels being curved about the central engine axis (see figure 4), wherein each said acoustic panel includes,
a support backing [0025],
a face sheet 411 having a radially inner surface (inherent that here would be both an radially inner and outer surface), and
a cellular structure disposed  between the support backing and the face sheet [0025], 
the face sheet having elongated slots 412 extending along respective slot centerlines in the plane of the radially inner surface of the face sheet.
 Ali teaches it was known to have the slot centerlines being sloped at oblique angles to the central axis (see figures 3-6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yu to have slots angled with the axis of the engine (resulting in oblique angles in the slots on the radially inner face of the face sheet) as taught by Ali. Ali teaches angling the slots in such a manner to improve noise attenuation (col. 4, ll. 28-44).
dependent claim 14, Yu in view of Ali teaches the invention as claimed and discussed above.  Yu further teaches wherein each said elongated slot defines a slot length (L) and a slot width (W), and a ratio of L to W is from 2 to 10 [0030].
Regarding dependent claim 15, Yu in view of Ali teaches the invention as claimed and discussed above.  Yu further teaches wherein the elongated slots are arranged in multiple circumferential rows (see figure 4).
Regarding dependent claim 17, Yu in view of Bagnall teaches the invention as claimed and discussed above.  Yu as modified teaches wherein the elongated slots are linear and parallel to each other, and the oblique angles are from 37 to 65 (see figures 4 and 5 and [0073] of Bagnall).
	Regarding dependent claim 18, Yu in view of Bagnall teaches the invention as claimed and discussed above.  Yu further teaches wherein each said elongated slot defines a slot width (W), said face sheet defines a thickness (T) [0025], said width (W) is from 0.005 to 0.07 inches [0030]3, and said thickness (T) is from 0.02 to 0.1 inches.
Regarding dependent claim 19, Yu in view of Ali teaches the invention as claimed and discussed above.  Yu as modified fails to teach wherein said elongated slots are arranged in adjacent slot patterns, each said elongated slot defines a slot width (W), each one of said adjacent slot patterns defines a mininum pattern-to-pattern gap (G), and a ratio of said pattern- to-pattern gap (G) to said slot width (W) is 2 or greater.  
However, Yu teaches the acoustic panel can attenuate sound waves at certain frequencies based on percent open area [0025-0027].  
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Ali further in view of Follet et al. (US 2018/0029719).
Regarding dependent claim 16, Yu in view of Ali teaches the invention as claimed and discussed above.  Yu further teaches wherein each said elongated slot defines a slot width (W), but does not explicitly teach the elongated slots define a slot-to-slot spacing (S), and a ratio of S to W is from 2 to 10. Although Yu as modified does not explicitly teach an S to W ratio as claimed, Follet shows what appears to be a ratio that meets the claimed ratio.  As can be seen in figures 2 and 5 the slots of Follet shows S:W that is appears to be between 2 and 10.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the ratio of S to W is from 2 to 10 because the amount of air moving through the resonator would be based on the size and space of the panel and slots were recognized as a result-effective variable achieving a particular level of noise attenuation and it would have been a matter of routine experimentation to determine the optimum or workable ranges of ratio of S to W.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Ali and further in view of Leyko et al. (US 2017/0089238) and Lin.
Regarding independent claims 22, Yu teaches a method of fabricating a face sheet for an acoustic liner 410, the method comprising: 
forming a face sheet 411, wherein the face sheet has a radially inner surface that is curved about a central axis (See figure 4) and that has elongated slots 412 that are elongated along respective slot centerlines in the plane of the radially inner surface of the face sheet.
Yu fails to teach the slot centerlines being sloped at oblique angles to the central axis.
Ali teaches it was known to have the slot centerlines being sloped at oblique angles to the central axis (see figures 3-6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yu to have slots angled with the axis of the engine (resulting in oblique angles in the slots on the radially inner face of the face sheet) as taught by Ali. Ali teaches angling the slots in such a manner to improve noise attenuation (col. 4, ll. 28-44).
	Yu as modified is silent to forming a face sheet by additive manufacturing.
Leyko teaches that it was known to make the face sheet using additive manufacturing [0031].
It is noted that the use of a known technique  (in this case the use of additive manufacturing for the face sheet as taught by Leyko) , to improve a similar devices  (in this case face sheet for Yu as modified by Ali to make a complicated part easier to make, curved face sheet with slots without having to drill/remove material of the slots)  was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III C. 
Yu as combined is silent to the additive manufacturing uses polymers of different hardnesses such that the face sheet varies in hardness.
Lin teaches fabricating an acoustic liner (118 of Fig 1-2; para [0042]-[0043]) including a face sheet (202; Fig 2; [0043]) by additive manufacturing (para [0043]), and forming the acoustic liner 118 of various materials [0045], each having inherently various harnesses [0045].
It would have been obvious to one having ordinary skill in the art that the acoustic liner of Yu in view of Leyko could have been modified as claimed in order to produce desired acoustic effects at various locations along the acoustic liner as desired or necessary to fit the applications of a particular purpose.
dependent claim 23, Yu in view of Ali and further in view of Leyko and Lin teaches the invention as claimed and discussed above.  Yu further teaches wherein the face sheet is formed on a cellular structure and  Yu as modified by Ali the slot centerlines are sloped at oblique angles to the central axis  (see figures 3-6 of Ali).. 
Regarding dependent claim 24, Yu in view of Ali and further in view of Leyko and Lin teaches the invention as claimed and discussed above.  Yu as modified further teaches wherein the elongated slots are formed in alignment with cells of the cellular structure (see figures 2 and 5).
Regarding dependent claim 25, Yu in view of Ali and further in view of Leyko and Lin teaches the invention as claimed and discussed above.  Leyko further teaches wherein the face sheet is fused directly to the cellular structure without an adhesive. Leyko teaches the face sheet and the cellular structure formed together with additive manufacturing [0031].

Allowable Subject Matter
Claims 20, 21, and 28 are allowed.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-25 and 27-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Independent claims have been rejected with additional art to overcome amendments to claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741